EX-1.01 (Exhibit 1.01) Conflict Minerals Report of Ormat Technologies, Inc. For The Year Ended December 31, 2015 Introduction: We are a Delaware corporation, whose shares of common stock are listed on the New York Stock Exchange and on the Tel Aviv Stock Exchange and are registered with the Securities and Exchange Commission (the "SEC"). We are a leading vertically integrated company, currently engaged primarily in the geothermal and recovered energy power business, with the objective of becoming a leading global provider of renewable energy. This is the Conflict Minerals Report (this "Report") of Ormat Technologies, Inc. ("Ormat", the "Company" or "we") for calendar year 2015 in accordance with Rule13p- 1. As amended (“Rule 13p- 1”) every registrant that (i) files reports with the Securities and Exchange Commission ("SEC") under Sections 13(a) or 15 (d) of the Exchange Act and (ii) has "conflict minerals" that are necessary to the functionality or production of a product manufactured or contracted by that registrant to be manufactured, is required to file a Conflict Minerals Report within the period specified therein. "Conflict Minerals” are defined as cassiterite, columbite-tantalite (coltan), gold, wolframite, and their derivatives, which are limited to tin, tantalum, tungsten, and gold (“3TG”). Ormat's Code of Conduct defines the company‘s overall principles and commitment towards legal compliance, ethical conduct, human rights, anti-corruption work and environmental protection. These high expectations extend to Ormat partners, subcontractors and suppliers. In connection with Rule 13p-1, we have adopted a policy with respect to our sourcing of conflict minerals which is in compliance with the OECD guidance. Unless otherwise defined herein, defined terms used in this Report have the meaning ascribed to such terms in Rule 13p- 1, Form SD, and the 1934 Act Release No. 34- 67716 (August 22, 2012). 1. Overview Company Overview Ormat and its subsidiaries currently conduct business activities in the following two business segments: ● Electricity Segment — in this segment, we develop, build, own and operate geothermal and recovered energy- based power plants in the United States and geothermal power plants in other countries around the world and sell the electricity they generate; and ● Product Segment — in this segment, we design, manufacture and sell equipment for geothermal and recovered energy- based electricity generation, remote power units and other power generating units and provide services relating to the engineering, procurement, construction, operation and maintenance of geothermal and recovered energy- based power plants. Our customers for the Product segment are contractors, geothermal power plant owners and geothermal power plant developers and operators. For more information about Ormat, please visit www.ormat.com . The content of any website referred to in this Report is included for general information only and is not incorporated by reference herein. Supply Chain In accordance with applicable SEC rules, we conducted due diligence on the source and chain of custody of those conflict minerals used in our Product Segment. We concluded that no such examination is necessary with respect to the Electricity Segment because this segment does not involve the sale of products by the Company. In connection with our manufacturing activities in the Product Segment, we identified certain conflict minerals that are used by us and are necessary to the functionality and production of our products in the following raw materials or components used by us: steel (low and high grade), electronic cards and electronic cables (including tin plating). All of such raw materials are being purchased from various suppliers. We also use subcontractors to manufacture some of our products' components and for construction activities of power plants. We work with a large number of suppliers throughout the world and often there are multiple tiers between the gold, tin, tantalum and tungsten (3TG) mines and our direct suppliers. Therefore, we have to rely on our Tier 1 suppliers to cooperate with us and work with their own upstream suppliers or sub-contractors in order for them to provide us with accurate information about the origin of the 3TG in the components we purchase from them that are included in our products. 2. Reasonable Country of Origin Inquiry (RCOI) Ormat has conducted in good faith a reasonable country of origin inquiry (“RCOI”) to determine whether any of the conflict minerals originated in the Democratic Republic of the Congo or an "adjoining country" (together, the "Covered Countries") or are from "recycled or scrap sources" (as such terms are defined in Rule 13p-1). In parallel, we conducted due diligence on the source and chain of custody of those conflict minerals to the large number of suppliers we identified as ones from whom we source materials or components that may contain 3TG. As part of our RCOI, we employed several methods to assess whether the necessary conflict minerals in our products originated from any of the Covered Countries, including the following: ● Internal assessment and analysis of our products to determine which products contain or may contain conflict minerals that are necessary to the functionality or production of these products. ● Compiled a list of suppliers based on the applicable suppliers list which Ormat purchased from during the calendar year 2015, which was issued using the Ormat Management System (OMS) by IT developers and according to the criterions defined by the OMS manager and the Purchasing manager. The list includes a total of 3,954 suppliers. Each supplier has a "Purchase Types" field, which contains one of the following values: Services, BOM, Office supplier, Goods and Capital Expenditure. Only the suppliers with "BOM" values in "Purchase Types" field were applicable to the conflict minerals rule.
